Title: To Thomas Jefferson from John Glendy, 10 October 1806
From: Glendy, John
To: Jefferson, Thomas


                        
                            Sir,
                            
                            BaltimoreOctober 10th 1806—
                        
                        I honestly Accord with the gratulations of tens of thousands, on your safe return to the seat of Government,
                            and your uninterrupted enjoyment of sweet health.—We evidently hope, and sincerely trust, that the sound sence, and
                            Judicious, enlightened policy of your Adminestration, will perpetuate the blessing of public peace, without risking the
                            degradation of National Glory—
                        Peace on the European Continent, tho’ it is an object that humanity may devoutly wish; yet I conceive it is
                            not so near as many calcul—One of the belligerent Nations is too powerful, and the other too proud, to compromise their
                            deep-rooted Antipathies, on slight ground.—
                        Permit me now to introduce to your Acquaintance, Mr. McElderry of this City, as one of my first friends, and
                            an honest man—By dint of industry and indefatigable Application he has Amassed a handsome independance for his family with
                            an unspotted character—He is indeed a Man of unshaken Integrity; steadfast and uniform in his Attachment to the principles
                            of pure democratic Republicanism; has successfully advocated the cause in the most trying Seasons; and his fellow-Citizens
                            have lately furnished proof positive of their decided Approbation of his political career, by appointing him one of the
                            Senators of this State at their last Election.—
                        He sets out to-morrow for the Seat of G—t on special business—No doubt the report of Mr. Purviance’s death
                            has reached to Washington-City. It is calculated that early, numerous, and zealous applications will be made to the
                            Executive, on the score of filling his Office—Mr. McElderry goes to Advocate the interest of his brother-in-law Mr. Parks
                            as a Candidate for sd. Office,—He is married to a Niece of the late Gl. G. Washington, is well known to the present
                            Secretary of State—is a Man of fair fame, genteel Education, and distinguished talents—Sound in his political faith, and I
                            cordially wish him success—
                        Federalism has long triumphed here in that department, and should another of that description succeed to the
                            Office, the public Mind will feel a convulsive shock—
                        You will have the goodness to pardon this undue liberty—
                        And believe me Sir, gratefully and faithfully Yours
                        
                            John Glendy
                            
                        
                    